Exhibit 23.4 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Post-Effective Amendment No. 3 to Registration Statement No. 333-166321 on Form S-1 of our report dated March 29, 2011, relating to the financial statements of Campbell Global Trend Fund, L.P. Global Trend Series (USD) appearing in the Prospectus, which is part of such Registration Statement, and to the reference to us under the heading “Experts” in such Prospectus. /s/ Deloitte & Touche LLP Philadelphia, Pennsylvania December 6, 2011
